DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/29/21. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear in the limitation “a second portion of the torso region is formed from a second material different from the first woven material”, how are the first and second material different. Different in what way, material type, construction, color, shape, size, etc.?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2002/180342A (herein referred to as JP) in view of Kim (US 6,611,960).
In regard to claim 1, JP teaches an article of apparel (paragraph 0002 of translation) comprising: having at least a first portion formed from a first woven material formed from one or more dimensionally transformative weft yarns and one or more dimensionally transformative warp yarns, wherein each of the one or more dimensionally transformative weft yarns and the one or more dimensionally transformative warp yarns includes filaments of a moisture absorbing polyester and filaments of a non-absorptive polyester (paragraphs 0001, 0008-0009 and 0022 detailing the yarn made from A and B, A being absorbent and B being non-absorptive), and wherein the one or more dimensionally transformative weft yarns and the one or more dimensionally transformative warp yarns exhibit a dimensional transformation upon absorbing water (see paragraph 0001, 0007, 0009 and 0022; yarn making garment by weaving would include yarn made from A and B on both the warp and weft, yarn A would absorb water due to its high hygroscopicity swelling the yarn making up the warp and weft construction less open).  

	 Kim teaches a shirt garment having a torso region having a front area, a back area, and a pair of side areas made of a first portion being formed of a material (shirt body 104: see figures 1 and column 2, lines 44-46).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have provided the yarn making the garment of JP in a shirt configuration as taught by Kim, since the garment of JP being a shirt would provide a sports garment in the form of a shirt that resists sweating from the skin that causes sweatiness and stickiness (see JP paragraph 0002).

In regard to claim 2, the combined references teach wherein the article of apparel is a shirt (Kim: figure 1, column 2, lines 44-46).
  It would have been obvious to one having ordinary skill in the art before the effective filing date to have provided the yarn making the garment of JP in a shirt configuration as taught by Kim, since the garment of JP being a shirt would provide a sports garment in the form of a shirt that resists sweating from the skin that causes sweatiness and stickiness (see JP paragraph 0002).

 	In regard to claim 3, the combined references teach wherein the first woven material extends along at least one of the pair of side areas of the torso region (Kim teaches shirt with first portion that covers the sides areas: 104). 
 It would have been obvious to one having ordinary skill in the art before the effective filing date to have provided the yarn making the garment of JP in a shirt configuration as taught by Kim, since the garment of JP being a shirt would provide a sports garment in the form of a 

 
 	In regard to claim 4, the combined references teach wherein the first woven material extends along the back area of the torso region (Kim teaches the first material portion along the back area of the torso: 104).  
 It would have been obvious to one having ordinary skill in the art before the effective filing date to have provided the yarn making the garment of JP in a shirt configuration as taught by Kim, since the garment of JP being a shirt would provide a sports garment in the form of a shirt that resists sweating from the skin that causes sweatiness and stickiness (see JP paragraph 0002).


 	In regard to claim 5, the combined references teach wherein the first woven material extends in a vertical direction along a central portion of the back area (Kim teaches shirt first portion along the central portion of the back: shirt 104).  
 It would have been obvious to one having ordinary skill in the art before the effective filing date to have provided the yarn making the garment of JP in a shirt configuration as taught by Kim, since the garment of JP being a shirt would provide a sports garment in the form of a shirt that resists sweating from the skin that causes sweatiness and stickiness (see JP paragraph 0002).

 	In regard to claim 6, the combined references teach wherein a second portion of the torso region is formed from a second material different from the first woven material (Kim teaches collar formed of a different material: column 2, lines 44-63).  


 	In regard to claim 7, the combined references teach wherein the first woven material exhibits a first air permeability prior to being exposed to water, and wherein the first woven material exhibits a second air permeability after being exposed to water (water retention and absorbency of yarn comprising A and B  would swell the filaments of A in yarn and produce less air permeability when wetted and woven into warp and weft: see paragraphs of 001, 0008-0009 and 0022 of JP translation).  

 	In regard to claim 8, the combined references teach wherein the second air permeability is less than the first air permeability (water retention and absorbency of yarn A would swell the filaments in yarn and produce less air permeability when wetted and woven into warp and weft: see paragraphs of 001, 0008-0009 and 0022 of JP translation).  

 	In regard to claim 9, the combined references teach wherein the first woven material is further formed from one or more dimensionally stable weft yarns that are dimensionally stable upon exposure to water (JP yarn created by A and B, with B being dimensionally stable upon exposure to water compared to the absorbent polyester of yarn A: see paragraphs 008-009 of JP translation).  

 	In regard to claim 10, the combined references teach wherein the first woven material is further formed from one or more dimensionally stable warp yarns that are dimensionally stable 

 	In regard to claim 11, the combined references teach wherein the first woven material is entirely formed from the one or more dimensionally transformative weft yarns and the one or more dimensionally transformative warp yarns (JP teaches the entire garment formed form the yarn created by A and B: paragraph 0002, 0007 and 0020 of translation).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,123,580. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent to US 10,123,580 teach a garment with a portion comprising dimensionally transformative yarn made from a moisture absorbing polyester and a non-absorbing polyester (see the instant claims and the claims of US 10,123,580).

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 7,754,626. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent to US 7,754,626 teach a garment with a portion comprising dimensionally transformative yarn made from a moisture absorbing polyester and a non-absorbing polyester (see the instant claims and the claims of US 7,754,626).

s 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,700,077. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the patent to US 9,700,077 teach a garment with a portion comprising dimensionally transformative yarn made from a moisture absorbing polyester and a non-absorbing polyester (see the instant claims and the claims of US 9,700,077).

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,463,097 in view of JP 2002/180342A. Both the instant application and the patent to US 10,463,097 teach a garment with a portion comprising dimensionally transformative yarn made from a moisture absorbing polyester (see the instant claims and the claims of US 10,463,097). However, US 10,463,097 fails to teach the dimensionally transformative yarn also comprising non-absorptive polyester filament. JP2002/180342A teaches a polyester yarn comprising both absorbing and non-absorptive polyester filaments (see paragraph 001-002, 007 and 0020 of translation). It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the dimensionally transformative yarn containing absorbing polyester filaments of 10,463,097 with the non-absorbing polyester filaments of the yarn of JP2002/180342A, since the dimensionally transformative yarn of US 10,463,097 provided with non-absorptive polyester filaments would provide a yarn that has good hygroscopicity while maintaining a soft texture/feel (JP2002/0180342A: paragraph 0001).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to HSU (US 2010/0275567) is of particular relevance to the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732